Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/1/2022 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper surface of the base that is convex (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0202042 (Berend).
Regarding claims 1-4 and 8-15, Berend discloses a sole structure for an article of footwear (see embodiment shown in figures 1A-1G and second embodiment shown in figures 2A-2I) having an upper adapted to receive a foot, the sole structure (e.g. sole structure 104) comprising: 
a midsole (midsole is not shown but taught in para. 0038 and lines 19-20 of para. 0054) having an upper surface and a ground-facing surface; and 
a ground engaging sole component (substrate layer and support layer as described below) affixed to the ground-facing surface of the midsole, the ground engaging sole component comprising:
	a substrate layer (e.g. strobel element 102S and/or see para. 0054, lines 12-19, wherein it teaches the entire perimeter area 204a has a solid or filled in structure and serves as bonding for attaching the outsole component 204a to a midsole component);
	a support layer (outsole component / base plate: 104a,204a; see the figures and at least para. 0041,0042); and
a plurality of cleats (figure 2E, shows at least 8 cleats including at least 3 in the forefoot portion; and see second to last sentence in para. 0051 which teaches the heel portion can have an additional central cleat and therefore 3 cleats in the heel portion), each cleat coupled to the support layer and held apart from the midsole by a distance that is greater than 0.0 mm  (the cleats are spaced from the midsole by at least the substrate layer and/or each cleat is hollowed out on the toe end of the cleat; see para. 0054, lines 19-27, which provides an additional spacing (recesses area 60, volume 62) much like figure 4 of the instant application).
Regarding claims 11-15, see figures 1D,1G,2B,2E-2I of Berend, which show at least 300 apertures (114 and matrix cells 116) including polygonal shaped apertures, scaffold segments and linear segments (e.g. ribs, support members surrounding the apertures)
The outsole structure including the substrate includes polymeric material that extends across the apertures (see the figures and at least para. 0062).
	Regarding claims 2-4, each cleat includes a respective base portion (240) and a ground engaging portion (242), the base portion (240) extending between the support layer and the midsole.  The base portion (242) has an upper surface that is concave relative to the midsole (at least see figure 2D).  The cleat as shown have a post configuration; see figure 2D and 2I.
Claim(s) 1-4,8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7624515 (Kita).
Regarding claims 1-4 and 8-10, Kita discloses a sole structure for an article of footwear (see the different embodiment shown in figures 1-10E) having an upper adapted to receive a foot, the sole structure (e.g. sole structure 1) comprising: 
a midsole (4) having an upper surface and a ground-facing surface; and 
a ground engaging sole component (substrate layer and support layer as described below) affixed to the ground-facing surface of the midsole, the ground engaging sole component comprising:
a substrate layer (e.g. upper plate 2)
a support layer (e.g. lower plate 3 and/or pedestals 17 (figures 9A-10C); and
a plurality of cleats (e.g. figure 1A,1B show cleats extending from outsole portions 50-55 and 55; or blade cleats shown in figures 9A-10D which shows at least 8 cleats including at least 3 in the forefoot portion; and at least 3 cleats in the heel portion), each cleat coupled to the support layer and held apart from the midsole by a distance that is greater than 0.0 mm  (the cleats are spaced from the midsole by at least the substrate layer and/or the spacing created between plates 2,3).
Regarding claims 2-4, each cleat includes a respective base portion (the top portion of the cleat extending from the support layer) and a ground engaging portion (the end of the cleat), the base portion (top portion of the cleat) extending between the support layer and the midsole.  The base portion has an upper surface that is concave relative to the midsole (e.g. see figure 1A which shows the upper surface of the base portion having a concave configuration relative to the midsole (4); at surfaces 30,31).  Regarding claim 3, the cleat 15 as shown has a blade configuration; and are made of metal as described in the specification.  
Claim(s) 1-3,5,8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/072260 (Campari).
Regarding claims 1-3,5 and 8-10, Campari discloses a sole structure for an article of footwear (e.g. see figures 1-4) having an upper adapted to receive a foot, the sole structure comprising: 
a midsole (inner sole 18) having an upper surface and a ground-facing surface; and 
a ground engaging sole component (substrate layer and support layer as described below) affixed to the ground-facing surface of the midsole, the ground engaging sole component comprising:
a substrate layer (e.g. midsole 15; see figures 3-4)
a support layer (e.g. 3a; see figures 3-4); and
a plurality of cleats (e.g. studs 4a which shows at least 8 cleats including at least 3 in the forefoot portion), each cleat coupled to the support layer and held apart from the midsole by a distance that is greater than 0.0 mm  (the cleats are spaced from the midsole by at least the substrate layer (15) and the elastic member 7)
Regarding claims 2-3 and 5, each cleat includes a respective base portion (screw 16 which includes a head portion having a convex relative to the midsole (18) and a ground engaging portion (the end of the cleat (4a)), the base portion (screw 16) extending between the support layer and the midsole.  Regarding claim 3, the cleat (stud 4a) as shown has a post configuration.
Claim(s) 1-3,5,8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/00883541 (Baucom).
Regarding claims 1-3,5 and 8-10, Baucom discloses a sole structure for an article of footwear (e.g. see figures 1A-3B) having an upper adapted to receive a foot, the sole structure comprising: 
a midsole (208) having an upper surface and a ground-facing surface; and 
a ground engaging sole component (substrate layer and support layer as described below) affixed to the ground-facing surface of the midsole, the ground engaging sole component comprising:
a substrate layer (e.g. insert 204; see figures 2A-2B)
a support layer (e.g. 206); and
a plurality of cleats (e.g. cleats 212 which shows at least 8 cleats including at least 3 in the forefoot portion and 3 in the heel portion; see figure 1A), each cleat coupled to the support layer and held apart from the midsole by a distance that is greater than 0.0 mm  (the cleats are spaced from the midsole by at least the substrate layer (204) and the space 222; se figure 2A)
Regarding claims 2-3 and 5, each cleat includes a respective base portion (head portion having a convex relative to the midsole (208) and a ground engaging portion (the end of the cleat), the base portion extending between the support layer and the midsole; see figures 2A,2B.  Regarding claim 3, the cleat (212) as shown has a post configuration as shown in figures 2A-2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berend ‘042.
Berend teaches a sole structure as claimed (see the rejection above) including the substrate comprising a polymeric sheet (see para. 0062) except for having a thickness of less than about 1.0 mm.  The outsole structure is very thin; see para. 0068 including be less than 1.0 mm but it is not clear if the substrate layer is less than about 1.0 mm.  It would appear to be an obvious design choice to construct the substrate layer having a thickness of less than about 1.0 mm as claimed  inasmuch as a number of lengths and widths would appear to be suitable depending on the individual wearer, the activity for be used for and the type of material.   Since the applicant has not demonstrated or even alleged that these specifically claimed thickness for the substrate produces any unexpected results, it is concluded that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum thickness for the substrate layer.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the following patents [Berend ‘042 or Campari ‘260 or Baucom ‘541 or Kita ‘515]  in view of Official Notice.
Berend ‘042, Campari ‘260, Baucom ‘541 and Kita ‘515 all teach a sole structure as claimed (see the rejections above) except is silent with regard to the support layer of the ground engaging sole component having a hardness greater than a hardness of the substrate layer.  The examiner takes official notice that the bottom most layer of the outsole is typically made out of a hardness which is greater than a preceding layer above it, to provide abrasion resistant and prevent wear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the support layer of the ground engaging sole component of the sole structure as taught by Berend ‘042, Campari ‘260, Baucom ‘541 and Kita ‘515 having a hardness greater than a hardness of the substrate layer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556